559 F. Supp. 553 (1983)
H. James HUTCHISON, Plaintiff,
v.
BURNING HILLS STEEL COMPANY, INC., Defendant.
Civ. A. No. 82-C-1306.
United States District Court, E.D. Wisconsin.
March 29, 1983.
Gilbert J. Berthelsen, Rollin E. Krafft, Racine, Wis., for plaintiff.
David J. Vergeront, Milwaukee, Wis., for defendant.


*554 ORDER
REYNOLDS, Chief Judge.
On December 15, 1982, the plaintiff filed an offer of settlement pursuant to Wis.Stat. § 807.01. Under that section, if the defendant does not accept the settlement offer and the plaintiff recovers a more favorable judgment at trial, the plaintiff is entitled to recover double the normal amount of taxable costs and is entitled to interest at a rate of 12% from the date of the offer of settlement. The defendant filed a motion to strike the offer of settlement on the grounds that the offer is procedural and therefore without effect in federal court. The plaintiff has failed to respond to the motion to strike.
The Court agrees that the statute providing for offers of settlement is a procedural provision not applicable in federal court. Section 807.01 appears as part of Wisconsin's rules of civil procedure. Additionally, the provision attempts to adjust the amount of costs taxable by the clerk of court, yet this is a matter set by federal procedural rules. Because Wis.Stat. § 807.01 is a procedural rule, not a rule of substantive state law, the offer of settlement has no effect in this Court.
THEREFORE, IT IS ORDERED that the defendant's motion to strike the plaintiff's offer of settlement is granted.